                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

LAMONT WILLIAMSON,                           )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )           No. 1:17-cv-161-SNLJ
                                             )
MINA MASSEY,                                 )
                                             )
              Defendant.                     )

                             MEMORANDUM and ORDER

       Plaintiff, pro se, is a prisoner incarcerated in the Missouri Department of

Corrections. He brought this 42 U.S.C. § 1983 lawsuit alleging violations of his

constitutional rights related to the treatment of an alleged tumor in his nostril. Defendant

Dr. Mina Massey has moved for summary judgment.

I.     Factual Background

       Plaintiff claims that defendant Dr. Massey failed to properly treat a “tumor” that

was growing in his nose. The first time plaintiff reported any issues regarding his nose

was February 9, 2014. He told a nurse that his nose would become dry and bleed.

Plaintiff saw defendant for the first time on February 23, 2014, for multiple complaints,

including nosebleeds. He did not mention any lump in his nose. Defendant ordered nasal

saline spray for 180 days to moisten plaintiff’s nasal passages and eliminate the

nosebleeds.

       On April 7, plaintiff submitted a Medical Services Request (“MSR”) form

complaining of a lump in his nasal passage that smelled bad, was draining, and was
bleeding. Defendant saw plaintiff on April 10 to follow up on plaintiff’s earlier ear

complaints. At that visit, plaintiff told defendant about the bump inside his right nare.

Plaintiff reported that three months earlier, he bit a staple in half, stuck it on an ink pen,

and used it to remove the lump. Plaintiff said he thought it was a booger. But he also

stated it was like a piece of flesh. Since that time, plaintiff reported that he had nasal

congestion and drainage from his right nare.

       Defendant examined plaintiff’s right nare and noted mild erythema, swelling, and

yellow purulent discharge, but no masses. Plaintiff’s left nare and throat were normal.

Defendant diagnosed rhinosinusitis, which is an inflammation of the nasal passages and

sinus cavities, usually caused by allergy or infection. She prescribed an antibiotic for 10

days and told plaintiff to submit an MSR if he did not improve.

       Plaintiff submitted MSRs on April 22, April 27, and May 3. He complained he

had a lump in his nasal passage and could barely breathe at times. A nurse examined

plaintiff on May 7 and noted he had no drainage or lump. On May 25, plaintiff declared

a medical emergency for a nosebleed and was sent to the emergency room at Missouri

Delta Medical Center. Plaintiff admitted to the ER doctor that he picked his nose to

induce bleeding. The ER doctor wrote a prescription for an antibiotic, and, as an

alternative treatment plan, suggested that plaintiff follow up with an otolaryngologist,

which is an ear, nose, and throat specialist (“ENT”). Notably, the ER staff did not

document that there was any nasal mass, tumor, or cancer. After reviewing the records,

defendant did not believe an ENT visit was necessary. She believed that plaintiff’s



                                               2
nosebleeds were caused by his picking his nose to induce bleeding, and no appointment

was made with an ENT.

       On June 3, plaintiff saw nonparty Dr. Garcia to follow up on his trip to the ER.

Plaintiff reported he had a problem with chronic nosebleeds and admitted he had a

problem with picking his nose in order to cause bleeding. Dr. Garcia noted that nothing

was found in ER and that “if the issue continues will need to see ENT.”

       On June 11, plaintiff saw a nurse for complaints of a nosebleed and was sent to the

ER again. Nonparty ER doctor Mansell performed an anterior nasal

packing/cauterization of the right nare and applied a nasal tampon and rhino rocket. He

was discharged several hours after arriving. Plaintiff claims he “coughed up” a “tumor”

during placement of the rhino rocket and gave it to a nurse, but there is no record of such

an occurrence.

       Dr. Mansell prescribed narcotic pain medicine, Norco, for plaintiff and provided

him with four tablets on discharge. Plaintiff also received Zofran to prevent nausea and

morphine in the ER. Narcotics are generally not prescribed in the prison setting. Dr.

Massey determined that, based on the cauterizations she has performed on patients, that

Tylenol was sufficient to control pain post-procedure. Dr. Massey states that most pain

occurs during the procedure. Had plaintiff still had pain, she would have prescribed

Tramadol, a narcotic pain reliever, but she wanted plaintiff to try the Tylenol first.

       Plaintiff was placed in the prison infirmary after he returned from the ER.

Approximately 12 hours after his discharge from the ER, defendant Massey saw plaintiff

for followup. Plaintiff was agitated, as he wanted the Norco tabs and other followup care

                                              3
he thought he needed. Plaintiff would not stop yelling to allow defendant to explain her

treatment plan. Defendant believed it was unsafe for her to enter his room at that time, so

she walked away. Plaintiff became more agitated and pulled the nasal tampon out of his

nose, inducing bleeding. Defendant instructed nurses to re-pack the nostril and apply and

ice pack after plaintiff regained control of himself. Plaintiff refused treatment. Plaintiff

was kept under observation until bleeding resolved on its own the next day, and he was

returned to his cell.

       Defendant again saw plaintiff on June 17, four days after being discharged from

the infirmary, and she was again unable to examine plaintiff due to his belligerence. She

noted, however, that plaintiff had no active bleeding and his blood counts were normal.

       Plaintiff again self-declared an emergency for a nosebleed on August 3. No active

bleeding was observed, but the nurse packed the nostril and provided an ice pack. The

nurse instructed plaintiff to refrain from taking ibuprofen and to start taking his blood

pressure medicine.

       On August 20, defendant saw plaintiff after mental health referred him to medical

for nosebleeds. A psychiatrist had apparently looked in plaintiff’s nose and saw an

ulceration and believed defendant should examine him. Defendant observed a small

amount of dried mucus but no ulceration or source of bleeding. Plaintiff insisted on an

ENT referral as recommended earlier by the ER doctor. Defendant attempted to explain

that the ER recommendation was not a referral, but plaintiff would not listen. That was

the last visit defendant had with plaintiff about nosebleeds, though she did see plaintiff

again in September and October 2014 for scabies.

                                              4
       Plaintiff alleges that in summer 2015, a nurse found a dime-sized hole in his right

nostril, but no such encounter exists in the medical records. The medical records show he

told other providers about the “tumor” in his nose, but that there was no documentation of

any such tumor.

       Plaintiff’s mental health history included mood disorder, antisocial personality

disorder, and a history of psychosis/malingering. Defendant suggests that these

diagnoses help explain defendant’s difficulties in communicating with plaintiff.

II.    Motion for Summary Judgment

       A.     Legal Standard

       Pursuant to Federal Rule of Civil Procedure 56(a), a district court may grant a

motion for summary judgment if all of the information before the court demonstrates that

“there is no genuine issue as to any material fact and the moving party is entitled to

judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The

burden is on the moving party. City of Mt. Pleasant, Iowa v. Associated Elec. Co-op. Inc.,

838 F.2d 268, 273 (8th Cir.1988). After the moving party discharges this burden, the

nonmoving party must do more than show that there is some doubt as to the facts.

Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Instead,

the nonmoving party bears the burden of setting forth affirmative evidence and specific

facts by affidavit and other evidence showing that there is a genuine dispute of a material

fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Celotex, 477 U.S. at 324.

In ruling on a motion for summary judgment, the court must review the facts in a light

most favorable to the party opposing the motion and give that party the benefit of any

                                             5
inferences that logically can be drawn from those facts. Matsushita, 475 U.S. at 587;

Woods v. DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005).

      B.     Discussion

      A prisoner’s Eighth Amendment rights are only violated if prison officials exhibit

deliberate indifference to the prisoner’s serious medical needs.   Estelle v. Gamble, 429

U.S. 97 (1976).    To prevail, the plaintiff must demonstrate that (1) he suffered an

objectively serious medical need, and (2) prison officials knew of but deliberately

disregarded that need. Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000).

      Plaintiff argues that he had a tumor in his nose, or at the very least frequent

nosebleeds, that rise to the level of an objectively serious medical need. The Court

agrees that a nose tumor would constitute a serious medical need, but there is no evidence

that plaintiff ever had or has a tumor. Even to the extent that plaintiff’s nose condition

constituted a serious medical need, plaintiff cannot show that defendant deliberately

disregarded that need.     Defendant determined, based on her medical opinion and

plaintiff’s own admissions, that plaintiff was causing nosebleeds intentionally. As a

result, she determined that a referral to an ENT specialist was not necessary. “[P]risoners

do not have a constitutional right to any particular type of treatment.” Long v. Nix, 86

F.3d 761, 765 (8th Cir. 1996).    A “mere difference of opinion over matters of expert

medical judgment or a course of medical treatment” does not rise to the level of a

constitutional violation. Nelson v. Shuffman, 603 F.3d 439, 449 (8th Cir. 2010).

      Similarly, to the extent plaintiff claims defendant was deliberately indifferent by

denying plaintiff narcotic pain medication, that claim fails. Plaintiff was counseled to

                                            6
take Tylenol and, if that was ineffective, defendant would have offered a different

narcotic from what the ER doctor prescribed.           Defendant explained that narcotic

medications are discouraged in the prison environment unless strictly necessary.

Plaintiff’s pain, to the extent he had pain after the cauterization procedure was complete,

was not ignored. His claim amounts to a disagreement with defendant regarding choice

of pain medication, which does not rise to the level of a constitutional violation. See id.

       Finally, even medical malpractice does not amount to a constitutional violation.

Dulany v. Carnahan, 132 F.3d 1234, 1239, 1243 (8th Cir. 1997). “A showing of

deliberate indifference is greater than gross negligence and requires more than mere

disagreement with treatment decisions.” Pietrafeso v. Lawrence Cnty., S.D., 452 F.3d

978, 983 (8th Cir. 2006).

       Defendant’s motion for summary judgment will be granted.

III.   Disclosure of Violation by Corizon, Inc. (#27)

       Plaintiff states that in August 2018 he submitted to MDOC’s medical staff

designee a “motion of interrogatory” on several individuals but that he received no

substantive responses. Plaintiff seeks sanctions against Corizon. Federal Rule of Civil

Procedure 33(a)(1) provides that a party may serve interrogatories “on any other party.”

The Court cannot compel nonparties to answer interrogatories. Further, the Court notes

that plaintiff did not certify, in accordance with Rule 37(d)(1)(B) that he attempted to

confer with the party who failed to act to try to obtain compliance without court action.

To the extent plaintiff’s disclosure can be construed as a motion for sanctions, it is

denied.

                                              7
     Accordingly,

     IT IS HEREBY ORDERED that defendant’s motion for summary judgment

(#19) is GRANTED.

     IT IS FURTHER ORDERED that plaintiff’s motion for sanctions (#27) is

DENIED.

     Dated this 10th day of April, 2019.




                                           STEPHEN N. LIMBAUGH, JR.
                                           UNITED STATES DISTRICT JUDGE




                                           8
